Citation Nr: 1705928	
Decision Date: 02/28/17    Archive Date: 03/03/17

DOCKET NO.  11-13 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a skin condition of the left foot.

2. Entitlement to an initial compensable rating for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from February 1968 to November 1969, with subsequent service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for a skin condition of the left foot and granted service connection for a left knee disability and assigned a non-compensable rating.

The issue of entitlement to service connection for a skin condition of the left foot is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

For the entire period on appeal, the Veteran's left knee disability has resulted in degenerative arthritis with painful, but otherwise non-compensable, motion and the symptomatic removal of the semilunar cartilage; there has been no evidence of left knee ankylosis, recurrent subluxation or lateral instability, dislocated semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.


CONCLUSIONS OF LAW

1. For the entire period on appeal, the criteria for a 10 percent rating, but no higher, for the removal of the semilunar cartilage of the left knee, symptomatic, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5259 (2016).

2. For the entire period on appeal, the criteria for a 10 percent rating, but no higher, for painful flexion of the left knee, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, DC 5260 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Procedural Duties

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

As noted above, the claim for an increased rating for a left knee disability arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions such as the propriety of the assigned rating, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).  Consequently, further discussion of the VCAA's notification requirements with regard to this claim is unnecessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).  In this case, VA obtained the Veteran's service treatment records, VA treatment records, private treatment records, and lay statements.  The Veteran was afforded a VA examination in March 2016 as to his left knee disability.  For the reasons indicated below, that examination was adequate.

In September 2008, VA made formal findings of unavailability for the Veteran's service treatment records from Womack Army Medical Center, Fox Army Health Center, and Martin Army Community Hospital.  In such a case, there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In a September 2008 letter, the RO informed the Veteran of all efforts made to locate these service treatment records and their continued unavailability.  He was asked to submit any such records in his possession.  Therefore, the Board finds that all potential avenues for obtaining these records have been pursued, and any further attempts would be futile.  38 C.F.R. § 3.159(c)(2) (2016).

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2016), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim.

Increased Initial Rating - Applicable Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4 . 

 Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155 (West 2014).  Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. See 38 C.F.R. § 4.3.
 
The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has also held that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

Moreover, the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. 
§ 3.102 (2016).

Increased Rating for a Left Knee Disability - Analysis

The Veteran is currently in receipt of a noncompensable initial rating for a left knee meniscal tear.  He asserts that a compensable initial rating is warranted.

The Veteran's left knee disability is currently rated by analogy under 38 C.F.R. 
§ 4.71a, DC 5299-5257, applicable to recurrent subluxation or lateral instability of the knee.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. 
§ 4.27 (2016).  When an unlisted condition is encountered, it is permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2016).  

Normal range of motion of a knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

DC 5260 provides for the evaluation of limitation of flexion of the knee.  38 C.F.R. § 4.71a.  A noncompensable rating is warranted when leg flexion is limited to 60 degrees.  Id.  A 10 percent rating is warranted when it is limited to 45 degrees, a 20 percent rating is warranted when it is limited to 30 degrees, and a 30 percent rating is warranted where flexion is limited to 15 degrees.  Id.

Under DC 5261, extension limited to 5 degrees warrants a 0 percent rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a.

Under DC 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  DC 5003 further provides that where limitation of motion is noncompensable, a 10 percent rating is warranted where the limitation of motion is objectively confirmed by satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.

Turning to the evidence of record, service treatment records indicate that the Veteran had surgery to repair a torn medial meniscus of the left knee.  

The Vetera filed a service connection claim for left knee meniscal tear in 2007.

The January 2016 VA examiner diagnosed the Veteran with degenerative arthritis of the left knee and noted that the Veteran reported knee pain at intervals, especially in bad weather.  He also reported having limited range of motion and flare-ups precipitated by sitting too long.  The VA examiner noted that the Veteran had a meniscectomy in 1985 or 1986, with residual symptoms of pain at intervals with prolonged sitting.  

While the Veteran's left knee meniscus tear is currently rated by analogy under DC 5299-5257 for recurrent subluxation or lateral instability, the January 2016 VA examiner stated that the Veteran did not have symptoms of subluxation or lateral instability.  Therefore, a compensable rating under DC 5299-5257 is not warranted.  

However, the record indicates that he had a meniscectomy while in service.  Therefore, the Veteran's left knee meniscus tear is more accurately rated under DC 5259 for removal of the semilunar cartilage, symptomatic.  The Board finds that a rating of 10 percent under DC 5259 is warranted.  The Veteran is receiving the sole and schedular rating under DC 5259.  There is no higher rating available under such code.

While DC 5258 is also applicable to meniscus tears, there is no evidence of dislocation of semilunar with frequent episodes of locking, pain, and effusion into the joint.  Thus, DC 5258 is not for application.    

DC 5260 does not provide for a higher or separate rating as range of left knee motion has been essentially normal (zero to 140 degrees), and with no evidence of additional functional loss after repetitions.  Nonetheless, throughout the appeal period, the Veteran has reported left knee pain.  He has reported left knee pain at intervals, especially in bad weather.  He reported having flare ups after sitting too long and when climbing stairs, resulting in limited range of motion and pain.  He, as a layperson, is competent to report his observable knee symptoms, such as pain and functional impairment.   See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Thus, resolving all doubt in his favor and in consideration of this functional impairment, 38 C.F.R. § 4.59, and the holdings of Deluca and Burton, supra, the Board finds that the Veteran is entitled to at least the minimum compensable rating for painful motion of the left knee throughout the appeal period. 

However, a rating higher than 10 percent is not warranted under DCs 5260 or 5261 as left knee flexion is not limited to 30 degrees and extension is not limited to 15 degrees.

The Board considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, irrespective of whether they have been raised by him, his representative, or otherwise by the record, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, there is no evidence of any left knee ankylosis, impairment of the tibia and fibula, or genu recurvatum to support higher or separate ratings under DCs 5256, 5262, or 5263.

In summary, the Board grants a 10 percent rating, but no higher, for the Veteran's symptomatic removal of the left knee semilunar cartilage, and a separate 10 percent rating for painful flexion of the left knee, for the entire appeal period, and as demonstrated above, these ratings contemplate any functional loss present in the left knee due to painful motion.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7, 4.71a.

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. 
 The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321 (b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

In this case, the evidence in this case does not show such an exceptional disability picture that the available schedular rating for the service-connected left knee disability is inadequate.  A comparison between the levels of severity and symptomatology of the Veteran's disability, with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's signs and symptoms and their resulting impairment, are contemplated by the rating schedule.

The symptoms of the Veteran's symptomatic removal of the semilunar cartilage and painful motion of the left knee are fully contemplated by the applicable rating criteria.  The rating criteria found in DC 5259 and 5260 contemplate the Veteran's removal of the semilunar cartilage with residual symptoms and 38 C.F.R. § 4.40, 4.59, Deluca, Burton, contemplate flare ups with painful motion after prolonged sitting and climbing stairs.  

Accordingly, the rating criteria contemplate the Veteran's service-connected connected knee disability.  There is no evidence in the record or allegation of symptoms of and/or impairment due to this disability not encompassed by the criteria for the schedular ratings assigned.  Referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is therefore not warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disability experienced. However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional service-connected disability that have not been attributed to a specific service-connected condition. 

Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Board has also considered whether the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities was reasonably raised by the record in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  While the Veteran's left knee disability cause pain when climbing stairs or upon prolonged sitting, neither the evidence nor the Veteran suggests unemployability due to his left knee service-connected disability.  Therefore, entitlement to a TDIU is not considered part of the present appeal.

ORDER

An initial rating of 10 percent, but no higher, for the removal of the left knee semilunar cartilage, symptomatic, is granted, subject to the laws and regulations governing monetary benefits.

A separate initial rating of 10 percent, but no higher, for painful flexion of the left knee, is granted, subject to the laws and regulations governing monetary benefits.

REMAND

The skin claim must be remanded for further development to ensure the issue on appeal is afforded every due consideration, and to aid the Board in making an informed decision.

The Board finds that an additional VA examination and opinion are warranted.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  Although afforded a VA skin examination in March 2016, the Veteran was not shown to have a current skin disability, and the examiner rendered a negative opinion on the basis of a normal skin examination.

However, the VA examination report is not adequate to make an informed decision.  
The Veteran indicated in the May 2009 Notice of Disagreement (NOD) and March 2016 VA examination that his skin condition is intermittent in nature.  In this regard, the Veteran is competent to testify regarding observable symptoms, such as the presence of symptoms of athlete's foot, because this requires only personal knowledge as it comes to him through his senses.  See McCartt v. West, 12 Vet. App. 164, 167 (1999) (implying that a veteran's report of skin disorder of boils, blotches, rash, soreness, and itching may be the type of condition lending itself to lay observation).  Thus, the fact that his skin condition was not present at the time of the examination cannot alone be a basis for finding against a relationship to service if it manifests at other times.  Cf. Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994) (concluding that examination during remission phase of skin condition was not adequate).  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record. 38 C.F.R. §§ 4.1, 4.2 (2016); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  For this reason, the Board finds that another VA examination is warranted to assist in determining the etiology of the current skin disability, if any.  Moreover, as the service treatment records show a diagnosis of, and treatment for left foot cellulitis, it would be helpful for the VA examiner to address the Veteran's competent reports of having had a recurrent skin condition of the left foot since service.

Based on the foregoing, a new VA examination should be performed to ensure that the Board has a complete and current record upon which to evaluate the severity of this disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); 38 C.F.R. § 3.327(a) (2014) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any Veteran's outstanding VA treatment records dated since November 2010. 

2.  Provide the Veteran with an additional VA skin examination of the left foot, preferably during an ACTIVE stage of his claimed skin disability.  The examiner must review the claims file and document all pertinent clinical findings. 

After an examination and review of the claims file, the examiner is asked to address the following:

(a)  Indicate whether the Veteran currently has a skin disability on the left foot since the filing of the claim, and if so, please describe the signs and symptoms of the disability.

(b)  Provide an opinion as to whether any current skin disability had its onset during service or is otherwise related to service, to include the in-service treatment for cellulitis of the left foot.  

Although a complete review of the record is imperative, attention is called to the following:  

* STRs showing left foot cellulitis treatment.

* October 2003 private treatment notes reflecting a possible fungal callus, and January 2004 consultation notes showing actinic keratoses.

* Veteran's NOD reflecting that as a result of cellulitis in service he has periodic outbreaks of athlete's foot symptoms along with recurring patches of jungle rot; 

* 2007 and 2009 private dermatology records noting chief complaint of skin lesions.
The opinions must be supported by a complete explanation.

3.  Then, readjudicate the service connection claim for a skin disability.  If denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


